Case 8:19-cv-01374-SDM-AEP Document 12 Filed 07/29/19 Page 1 of 3 PageID 67




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
JOHN BROWN,

      Plaintiff,

v.
                                             CASE NO: 8:19-cv-01374-SDM-AEP

BARCLAYS BANK DELAWARE,

      Defendant.

                                       /

             DEFENDANT BARCLAYS BANK DELAWARE’S
           UNOPPOSED MOTION TO COMPEL ARBITRATION

      Defendant, Barclays Bank Delaware, (“Barclays”), through undersigned

counsel, hereby files this Unopposed Motion to Compel Arbitration (“Motion”)

and as grounds therefore state as follows:

      1.     On June 6, 2019, Plaintiff filed his Complaint against Barclays Bank

Delaware, alleging violations of the Telephone Consumer Protection Act

(“TCPA”), Florida Consumer Collection Practices Act (“FCCPA”), and Invasion

of Privacy (“IOP”) related purported telephone calls made to Plaintiff’s cellular

telephone number (collectively, the “Claims”).

      2.     Plaintiff’s claims arise from and relate to the servicing of Plaintiff’s

Barclays Rewards MasterCard Account ending in 5419 (the “Account”).
Case 8:19-cv-01374-SDM-AEP Document 12 Filed 07/29/19 Page 2 of 3 PageID 68



      3.       The card-member agreement for the Account (the “Agreement”)

contains an arbitration provision that governs the Claims asserted in Plaintiff’ the

Complaint, and requires that arbitration shall be administered by the American

Arbitration Association (“AAA”). The Agreement is attached hereto as Exhibit A.

      4.       Based upon the foregoing, the Claims asserted in Plaintiff’s

Complaint are subject to arbitration.

      5.       Barclays and Plaintiff have conferred and Plaintiff agrees to arbitrate

the claims asserted in the Complaint in lieu of litigating those claims in this Court.

      6.       Therefore, Barclays seeks an order granting its Unopposed Motion to

Compel Arbitration.

      WHEREFORE, Defendant Barclays Bank Delaware respectfully requests

that this Honorable Court enter an Order compelling arbitration.

                  LOCAL RULE 3.01(g) CERTIFICATION
       Pursuant to Local Rule 3.01(g), undersigned counsel certifies that he

conferred with Plaintiff’s Counsel, Heather Jones, Esq., via email on July 15,

2019, explaining the relief sought herein. Plaintiff’s Counsel advised via email

on July 17, 2019 that Plaintiff’s has no objection and is not opposed to

arbitration.

Dated: July 29, 2019              Respectfully submitted,

                                  By: /s/ Brandon T. White
                                  Brandon T. White, Esq.


                                          -2-
Case 8:19-cv-01374-SDM-AEP Document 12 Filed 07/29/19 Page 3 of 3 PageID 69



                                    Florida Bar No. 106792
                                    Email: bwhite@reedsmith.com
                                    REED SMITH LLP
                                    1001 Brickell Bay Drive, Suite 900
                                    Miami, FL 33131
                                    Telephone: (786) 747-0222
                                    Facsimile: (786) 747-0299
                                    Attorney for Barclays Bank Delaware

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 29, 2019 I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to counsel or parties of record, including:

Heather Jones, Esq.
William “Billy” Peerce Howard, Esq.
The Consumer Protection Firm, PLLC
4030 Henderson Boulevard
Tampa, FL 33629
Telephone: (813) 500-1500, ext 205
Facsimile: (813) 435-2369
Heather@TheConsumerProtectionFirm.com
Billy@TheConsumerProtectionFirm.com


                                        /s/ Brandon T. White
                                        Brandon T. White, Esq.




                                          -3-
